Citation Nr: 1550637	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-13 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a fractured nose. 
 
2.  Entitlement to service connection for a sleep disorder, to include as secondary to the residuals of a fractured nose. 

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the Veteran's claims in June 2011.  The claims file has been returned to the Board for further appellate adjudication.

The issue of entitlement to service connection for disability exhibited by decreased lung function has been raised by the record in an April 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he injured his back during an in-service flight when one of the airplane's wheels collapsed.  He further contends that he injured his nose and back in 1969 during hand-to-hand combat demonstrations while assigned to the 7th Special Forces Group at Fort Bragg.  Service treatment records dated July 1969 and October 1969 reflect that he participated in such demonstrations and his service personnel records confirm that he was assigned to the 7th Special Forces Group at Fort Bragg from January 1969 until discharge.  Lastly, he contends that he developed a sleep disorder due to the injury to his nose. 

Initially, the Board notes that there may be outstanding service treatment records pertinent to the appeal.  The record only contains service treatment records from July to November 1969, August 1969 separation reports of medical history and examination, and dental treatment records.  In this regard, the Board observes that, in February 1970, the Veteran filed a claim for entitlement to service connection for hearing loss and a right shoulder disorder, and the service treatment records then obtained pertained only to these conditions (the request for service treatment records was specific to these conditions). 

Given the above, the prior remand indicated that VA should request from the National Personnel Records Center (NPRC) any additional service treatment records for the Veteran, as well as any sick/morning reports and hospital report from Ft. Bragg pertaining to the alleged injuries to the Veteran's nose and back during the period from January 1969 to December 1969.  Unfortunately, the only conclusive response from the NPRC of record, received in December 2011, is for the period from January 1, 1969 to March 30, 1969.  On remand, additional NPRC requests must be made and relevant replies received.

Specific to the claimed back disorder, the Board first notes that the Veteran's participation in hand-to-hand combat demonstrations in service has been documented.  Moreover, in a September 2009 letter, the Veteran's brother, who is a chiropractor, stated that he remembered their mother telling him that his brother had injured his back during a flight and remembered his brother and fellow Green Berets talking about how it was reinjured during a fighting demonstration. He also stated that he had treated the Veteran, his brother, in the late 1970s for persistent back pain and intermittent spasms.  A statement from L.C.H, a chiropractor, received at the RO in November 2011, indicates that the Veteran has a back disability related to the described in-service incidents; no rationale is provided. 

The previous remand ordered a VA examination to determine the etiology of any current back disability.  The March 2015 medical opinion only indicated that there was no documentation of the claimed back injury.  

Given the above, the RO should afford the Veteran a VA examination to determine whether his current back disorder had its onset in or is related to service, to include his reported injuries during a flight and in hand-to-hand combat demonstrations.

The Board's remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request from the NPRC any additional service treatment records for the Veteran.  In particular, any sick/morning reports and hospital reports pertaining to injuries to the nose and back for the period from April 1969 to December 1969 while assigned to the Company B Special Forces Group (Abn) 1st SF at Fort Bragg.  In this regard, VA should make as many requests as necessary to either document the alleged injuries or to cover the period from April 1969 to December 1969.  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile. 
 
2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Fayetteville VAMC and the Wilmington VA Outpatient Clinic.  All records and/or responses received should be associated with the claims file.
 
3.  After completion of 1 and 2 above, schedule the Veteran for a VA spine examination to determine the nature, extent, onset, and etiology of any back disorder found, to include degenerative joint disease of the thoracic spine.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays, if necessary) should be accomplished and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran has a current back disability or has had one during the current claim (since February 2008).  With respect to such diagnosed disability, the examiner should provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability (1) was incurred in, or aggravated by, active duty, to include as a result of injuries during a flight and in hand-to-hand combat demonstrations, and/or (2) had its onset within one year of the Veteran's discharge from service, if arthritis is diagnosed.  The examiner should comment on the Veteran's reported onset and continuity of back problems since service discharge. 

The examiner should clearly outline the rationale for any opinion or conclusion expressed, and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why. 
 
4.  After completion of 1, 2, and 3 above, and if and only if, the additional records show that the Veteran sustained an in-service fracture to his nose, should he be scheduled for an appropriate examination to determine the nature, extent, onset, and etiology of any residuals of such fracture to his nose, to include a sleep disorder.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays, if necessary) should be accomplished and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran has any current residuals of an in-service fracture of the nose, to include a sleep disorder or has had one during the current claim (since February 2008).  With respect to any such diagnosed disability, the examiner should provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that such diagnosed disability (1) was incurred in, or aggravated by, active duty, to include as a result of injuries sustained in hand-to-hand combat demonstrations, and/or (2) is approximately due to or aggravated by residuals of an in-service fracture of the nose.  The examiner should comment on the Veteran's reported assertions. 

The examiner should clearly outline the rationale for any opinion or conclusion expressed, and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why. 
 
 5.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims for service connection remaining on appeal. If any determination remains adverse to the Veteran, he and his attorney should be furnished with a supplemental statement of the case and given an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




